DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 14-20 are objected to because of the following informalities:  replace “The apparatus” with “The display apparatus” in lines 1.   Appropriate correction is required.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 11, 13-16 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 4, 8, 15, 17 of U.S. Patent No. 11,178,365 (US 11,178,365 B1). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the patent claim a system comprising: a translucent display positioned such that a first face is a display face and that a second face is a projection face, wherein the translucent display is a solid, rigid material; a projector configured to project an image on the second face of the translucent display, wherein the image is displayed on the first face; at least one sensor configured to transmit a signal when triggered; and a projector controller in communication with the projector and the at least one sensor, wherein the projector controller is programmed to: receive a signal from the at least one sensor; and instruct the projector to project at least one image on the translucent display in response to the signal from the at least one sensor;  the translucent display is a sink, wherein the at least one image appears in the sink; translucent display is a splash back areas; the translucent display is an aircraft wall panel; a method for operating a projector system, where the method is implemented by a computing device comprising a processor in communication with at least one memory device, the method comprising: receiving a signal from a sensor; determining a projection sequence to activate in response to the signal from the sensor; determining a translucent display and a corresponding projector to display the projection sequence in response to the signal from the sensor, wherein the translucent display is a solid, rigid material; and transmitting instructions to the projector to project the projection sequence onto a projection face of the translucent display, such that the projection sequence is displayed on a display face of the translucent display, wherein the projection face is an opposite side of the translucent display from the display face of the translucent display; a display apparatus comprising: a translucent display positioned such that a first face is a display face and that a second face is a projection face, wherein the translucent display is a solid, rigid material; a projector configured to project an image on the second face of the translucent display, wherein the image is displayed on the first face; and a projector controller in communication with the projector, wherein the projector controller is programmed to: receive a signal to display at least one image; and instruct the projector to project the at least one image on the translucent display in response to the signal; the translucent display is a sink, wherein the at least one image appears in the sink; the translucent display is a splash back areas and the translucent display is an aircraft wall panel. Moreover, the claims of the instant application are broader than the claims of the patent and therefore, would have been obvious.
Claim Rejections - 35 USC § 112
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “the projector is configured to project the image on the second face in reverse such that the image is displayed in proper orientation on the first face” is ambiguous. The Examiner is unclear about how does the projector project the image on the second face in reverse such that the image is displayed in proper orientation on the first face. A review of the description repeats the claim limitation itself (PGPUB; [0077]) without further elaboration of the description.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 5, 10-11, 13, 17 are rejected under 35 U.S.C. 103 as being un-patentable over Reichow et al. (US 2009/0292614 A1; Reichow).
As of claim 1, Reichow teaches a system 212 (projection system) [fig 3] [0040] comprising: a translucent display 14 [fig 3] [0020] positioned such that a first face is a display face and that a second face is a projection face (shown with fig 3 below), wherein the translucent display 14 [fig 3] is a solid, rigid material (face 14 may be molded from a translucent moldable material, such as plastic) [0020]; a projector 22 [fig 3] [0012] configured to project an image on the second face of the translucent display (projection face as shown with fig 3 below), wherein the image is displayed on the first face (display face as shown with fig 3 below); at least one sensor 156 (motion sensor) [fig 4A] [0051] configured to transmit a signal when triggered (motion sensor 156 may be operable to produce a signal based on sensing motion adjacent thereto) [0051]; and a projector controller 280 (media controller) [fig 3] [0051] in communication with the projector 22 [fig 3] and the at least one sensor 156 [fig 4A], wherein the projector controller 280 [fig 3] is programmed to: receive a signal from the at least one sensor (motion sensor 156 may be in electrical communication with media controller 280) [0051]; and instruct the at least one projector 22 [fig 3] to project at least one image on the translucent display 14 [fig 3] in response to the signal from the at least one sensor (media controller 280 may be operable to control projection of a particular image based at least in part on a signal from motion sensor 156) [0051].  


    PNG
    media_image1.png
    798
    889
    media_image1.png
    Greyscale

Reichow teaches all the claimed limitations through prior art knowledge of through a variety of disclosed embodiments. It would have been obvious to those of ordinary skill that the various embodiments and known prior art could be combined without yielding unpredictable results. It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
As of claim 5, Reichow teaches the projector 22 [fig 3] is one of a short throw projector (having an extremely short focal length) [0033].
As of claim 10, Reichow teaches the projector 22 [fig 3] is configured to project one of a series of images and a video [0035].
As of claim 11, Reichow teaches a method for operating a projector system 212 (projection system) [fig 3] [0040], where the method is implemented by a computing device (controller in the projector 22) comprising a processor in communication with at least one memory device [0017], the method comprising: receiving a signal from a sensor (motion sensor 156 may be operable to produce a signal based on sensing motion adjacent thereto) [0051]; determining a projection sequence (computer program) [0017] to activate in response to the signal from the sensor 156 [fig 4A]; determining a translucent display 14 [fig 3] [0020] and a corresponding projector 22 [fig 3] to display the projection sequence in response to the signal from the sensor (motion sensor 156 may be in electrical communication with media controller 280) [0051], wherein the translucent display 14 [fig 3] [0020] is a solid, rigid material (face 14 may be molded from a translucent moldable material, such as plastic) [0020]; and transmitting instructions to the projector to project the projection sequence onto a projection face of the translucent display (media controller 280 may be operable to control projection of a particular image based at least in part on a signal from motion sensor 156) [0051], such that the projection sequence is displayed (from projector 22) on a display face of the translucent display [fig 3], wherein the projection face is an opposite side of the translucent display from the display face of the translucent display (shown with fig 3 above).
Reichow teaches all the claimed limitations through prior art knowledge of through a variety of disclosed embodiments. It would have been obvious to those of ordinary skill that the various embodiments and known prior art could be combined without yielding unpredictable results. It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
As of claim 13, Reichow teaches a display apparatus 212 (projection system) [fig 3] [0040] comprising: a translucent display 14 [fig 3] [0020] positioned such that a first face is a display face and that a second face is a projection face (shown with fig 3 above), wherein the translucent display 14 [fig 3] is a solid, rigid material (face 14 may be molded from a translucent moldable material, such as plastic) [0020]; a projector 22 [fig 3] [0012] configured to project an image on the second face of the translucent display (projection face as shown with fig 3 below), wherein the image is displayed on the first face (display face as shown with fig 3 below); and a projector controller 280 [fig 3] in communication with the projector 22 [fig 3], wherein the projector controller 280 [fig 3] is programmed to: receive a signal to display at least one image (motion sensor 156 may be in electrical communication with media controller 280) [0051]; and instruct the projector 22 [fig 3] to project the at least one image on the translucent display 14 [fig 3] in response to the signal (media controller 280 may be operable to control projection of a particular image based at least in part on a signal from motion sensor 156) [0051].
Reichow teaches all the claimed limitations through prior art knowledge of through a variety of disclosed embodiments. It would have been obvious to those of ordinary skill that the various embodiments and known prior art could be combined without yielding unpredictable results. It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
As of claim 17, Reichow teaches the projector 22 [fig 3] is one of a short throw projector (having an extremely short focal length) [0033].
Claims 4, 6, 8, 16, 18, 20 are rejected under 35 U.S.C. 103 as being un-patentable over Reichow et al. (US 2009/0292614 A1; Reichow) in view of Spencer et al. (US 2020/0371645 A1; Spencer).
Reichow teaches the invention except for the translucent display is an aircraft wall panel; the projector is positioned at a non-perpendicular angle to the translucent display and the projector is positioned substantially parallel to the translucent display. 
Spencer teaches a translucent display 20 [fig 3] which is an aircraft wall panel [fig 3] the projector (the controllable data transmission circuit 22) [0019] is positioned at a non-perpendicular angle to the translucent display 20 [fig 3] and the projector 22 [fig 3] is positioned substantially parallel to the translucent display 20 [fig 3].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the translucent display is an aircraft wall panel the projector is positioned at a non-perpendicular angle to the translucent display and the projector is positioned substantially parallel to the translucent display as taught by Spencer to the system as disclosed by Reichow in order for transmitting information to the passenger image (Spencer; [0018]).

Allowable Subject Matter
Claims 2-3, 7, 9, 12, 14-15, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if earlier claim objection, 112(b) rejection and non-statutory rejections are successfully overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As of claims 2, 14, the closest prior art over Reichow et al. (US 2009/0292614 A1; Reichow) teaches a projection system 10 comprising head-shaped FIG. 12, LED projector 22, and lens 16, in accordance with a particular embodiment. Head-shaped FIG. 12 includes face 14 with features resembling those of a human. As shown in the drawings, head-shaped FIG. 12 may be of the type that may be used in an amusement or theme park or other selected environment to entertain and amuse patrons. Face 14 comprises face front surface 30 and face back surface 28 defining cavity 55. In accordance with an embodiment, the physical contour of face back surface 28 of face 14 may be adapted to conform to the general shape of an actor whose face is filmed intended for projection onto face 14. Using the same actor for both the model for the life mask of the face 14 and for recording the image to be projected onto face back surface 28 of face 14, assists in the alignment, registration, and focus of the image onto face back surface 28. Major facial features, such as eyes, nose, and chin of the projected image will have, generally, a direct correspondence to eyes, nose, and chin, respectively, of face back surface 28. Reichow does not anticipate or render obvious, alone or in combination, the translucent display is a sink, wherein the at least one image appears in the sink.
As of claims 3, 15, the closest prior art over Reichow et al. (US 2009/0292614 A1; Reichow) teaches a projection system 10 comprising head-shaped FIG. 12, LED projector 22, and lens 16, in accordance with a particular embodiment. Head-shaped FIG. 12 includes face 14 with features resembling those of a human. As shown in the drawings, head-shaped FIG. 12 may be of the type that may be used in an amusement or theme park or other selected environment to entertain and amuse patrons. Face 14 comprises face front surface 30 and face back surface 28 defining cavity 55. In accordance with an embodiment, the physical contour of face back surface 28 of face 14 may be adapted to conform to the general shape of an actor whose face is filmed intended for projection onto face 14. Using the same actor for both the model for the life mask of the face 14 and for recording the image to be projected onto face back surface 28 of face 14, assists in the alignment, registration, and focus of the image onto face back surface 28. Major facial features, such as eyes, nose, and chin of the projected image will have, generally, a direct correspondence to eyes, nose, and chin, respectively, of face back surface 28. Reichow does not anticipate or render obvious, alone or in combination, the translucent display is a splash back areas.
As of claims 7, 19, the closest prior art over Reichow et al. (US 2009/0292614 A1; Reichow) teaches a projection system 10 comprising head-shaped FIG. 12, LED projector 22, and lens 16, in accordance with a particular embodiment. Head-shaped FIG. 12 includes face 14 with features resembling those of a human. As shown in the drawings, head-shaped FIG. 12 may be of the type that may be used in an amusement or theme park or other selected environment to entertain and amuse patrons. Face 14 comprises face front surface 30 and face back surface 28 defining cavity 55. In accordance with an embodiment, the physical contour of face back surface 28 of face 14 may be adapted to conform to the general shape of an actor whose face is filmed intended for projection onto face 14. Using the same actor for both the model for the life mask of the face 14 and for recording the image to be projected onto face back surface 28 of face 14, assists in the alignment, registration, and focus of the image onto face back surface 28. Major facial features, such as eyes, nose, and chin of the projected image will have, generally, a direct correspondence to eyes, nose, and chin, respectively, of face back surface 28. Reichow does not anticipate or render obvious, alone or in combination, the projector is configured to project the at least one image to counter for skew due to the non-perpendicular angle to the translucent display.
As of claim 9, the closest prior art over Reichow et al. (US 2009/0292614 A1; Reichow) teaches a projection system 10 comprising head-shaped FIG. 12, LED projector 22, and lens 16, in accordance with a particular embodiment. Head-shaped FIG. 12 includes face 14 with features resembling those of a human. As shown in the drawings, head-shaped FIG. 12 may be of the type that may be used in an amusement or theme park or other selected environment to entertain and amuse patrons. Face 14 comprises face front surface 30 and face back surface 28 defining cavity 55. In accordance with an embodiment, the physical contour of face back surface 28 of face 14 may be adapted to conform to the general shape of an actor whose face is filmed intended for projection onto face 14. Using the same actor for both the model for the life mask of the face 14 and for recording the image to be projected onto face back surface 28 of face 14, assists in the alignment, registration, and focus of the image onto face back surface 28. Major facial features, such as eyes, nose, and chin of the projected image will have, generally, a direct correspondence to eyes, nose, and chin, respectively, of face back surface 28. Reichow does not anticipate or render obvious, alone or in combination, the projector is configured to project the image on the second face in reverse such that the image is displayed in proper orientation on the first face.
As of claim 12, the closest prior art over Reichow et al. (US 2009/0292614 A1; Reichow) teaches a projection system 10 comprising head-shaped FIG. 12, LED projector 22, and lens 16, in accordance with a particular embodiment. Head-shaped FIG. 12 includes face 14 with features resembling those of a human. As shown in the drawings, head-shaped FIG. 12 may be of the type that may be used in an amusement or theme park or other selected environment to entertain and amuse patrons. Face 14 comprises face front surface 30 and face back surface 28 defining cavity 55. In accordance with an embodiment, the physical contour of face back surface 28 of face 14 may be adapted to conform to the general shape of an actor whose face is filmed intended for projection onto face 14. Using the same actor for both the model for the life mask of the face 14 and for recording the image to be projected onto face back surface 28 of face 14, assists in the alignment, registration, and focus of the image onto face back surface 28. Major facial features, such as eyes, nose, and chin of the projected image will have, generally, a direct correspondence to eyes, nose, and chin, respectively, of face back surface 28. Reichow does not anticipate or render obvious, alone or in combination, the projector is positioned at a non-perpendicular angle to the translucent display, and wherein the method further comprises projecting the projection sequence to counter for skew due to the non-perpendicular angle to the translucent display.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Breigenzer (US 10604271 B2) teaches aircraft and system of doors for providing security to a flight deck of the aircraft, and methods for operating the same, are provided. A passenger cabin is separated from a flight deck by an aisle that includes doors at either end. The doors are locked by a controller and one of the doors may only be unlocked, during a flight, if the remaining door is locked. As a result, a pilot can access a lavatory in the aisle in a secure manner. Additionally, the door closest to the passenger cabin may include a window that allows the pilots to view the passenger cabin through a peephole in the flight deck door. The controller may selectively dim or block a view through the window to prevent monitoring of the pilots' movements onto and off of the flight deck.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882